\oOQ\lG\Ul-§WNl-‘

NNNNNNNNNo-o-o-__o-»-¢-»_»_
QO\lQ\Ud-kwNv-‘C\DOO\IC\V!-ldwl\)'-‘C

 

 

WRIGHT, F[NLAY & ZAK, LLP

Christopher A.J. Swift, Esq.

Nevada Bar No. 11291

Lindsay D. Robbins, Esq.

Nevada Bar No. 13474

7785 W. Sahara Ave., Suite 200

Las Vegas, NV 89117

(702) 475-7964; Fax: (702) 946-1345

lrobbins@wrightlegal.net

Attorneys for Plaintijf Deutsche Bank National T rust Company, as trustee for Mc»rgan Stanley
ABS Capital l lnc. T rust 2007-NC l Mortgage Pass-through Certz_'ficates, Series 2007-NC1

UNITED STATES DlSTRICT COURT
DlSTRICT OF NEVADA

DEUTSCHE BANK NATIONAL TRUST Case No.: 3:15-cv-00401-LRH-WGC
COMPANY, AS TRUSTEE FOR MORGAN
STANLEY ABS CAPITAL I INC. TRUST
2007-NC1 MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2007-NC1, a
California Company,

STIPULATION TO EXEND TIME FOR
DEUTSCHE BANK TO FILE ITS THIRD|
AMENDED COMPLAINT

Plaintiff, (Fll‘$t Request)

VS.

AIRMOTIVE INVESTMENTS, LLC, a Nevada
Limited Liability Company, HIGHLAND
RANCH HOMEOWNERS ASSOCIATION, a
Nevada non-proflt corporation,

Defendants.

 

 

COMES NOW Plaintiff, Deutsche Bank National Trust Company, as trustee for Morgan
Stanley ABS Capital I lnc. Trust 2007-NC1 Mortgage Pass-through Certit`lcates, Series 2007-
NCl (hereinafter “Deutsche Bank”), Defendant Airmotive Investments, LLC (“Airmotive”), and
Defendant Highland Ranch I-Iomeowners Association (“Highland Ranch”) (collectively referred
to as “The Parties”), by and through their respective undersigned counsel, hereby stipulate and

agree as follows:

 

 

\oO°\lG\U\¢§bJN»-»

OQ\|C'\U\-I>LHN'-O\$QC\IC\U\AWN'-‘O

 

 

The Parties filed a Stipulation to Withdraw Highland Ranch Homeowners Asso¢:iation’s Motio

for Partial Dismissal, or in the Altemative, Partial Summary Judgement [ECF '..\Io. 66] and fo
Deutsche Bank to File its Third Amended Cornplaint on March 20, 2019 [ECF No. 82]. Thi

Court filed its Order Granting the Stipulation to Withdraw Highland Ranch Homeowner
Association’s Motion for Partial Dismissal, or in the Alternative, Partial Summary Judgement
and for Deutsche Bank to File its Third Amended Cornplaint on March 21, 2019, which set the
deadline for Deutsche Bank to file it’s Third Amended Cornplaint on or before April 18, 2019
[ECF No. 83].

After filing the Stipulation, the Parties entered into settlement negotiations which would
resolve the instant litigation in its entirety in the event an agreement is reached. In order to avoid
unnecessary litigation expenses while the Parties discuss settlement, Deutsche Bank is requesting
an additional thirty (30) days, up to May 20, 2019, to file it’s Third Amended Complaint.Thi
extension is requested in good faith and is not for purposes of delay or prejudice to any othe]
party.

WHEREFORE, based on the foregoing, IT IS HEREBY STIPULATED AND AGREED
that the deadline for Deutsche Bank to file its Third Amended Cornplaint shall be extended to
May 20, 2019.

Da¢ed this 18"‘ day of April 2019. Daced this 13“‘ day of April 2019.
WRIGHT, FINLAY & ZAK, LLP LAXALT & NOMURA, LTD.
/s/ Lindsay D. Robbins /s/ Ryan Lea§g

Lindsay D. Robbins, Esq. Ryan Leary, Esq.

Nevada Bar No. 13474 Nevada Bar No. 11630

7785 W. Sahara Ave., Suite 200 Holly S. Parker, Esq.

Las Vegas, NV 8911 Nevada Bar No. 10181

Attorneysfor Deutsche Bank National Trust 9790 Gateway Drive- Suite 200
Company, as trustee for Morgan Stanley Reno, Nevada 89521

ABS Capital I Inc. Trust 2007-NC 1 Attorneyfor Highland Ranch Homeowners
Mortgage Pass-through Certificates, Series Association
200 7-NC1

 

\QQO\lo\Vd-I>LNN_

NNNNNNNNNi-‘|_l_l-Il_l-o-Iu-o-I»-o
®\lo\L/|¢§WN'_‘C©®\IGLI|-.§WN'_‘Q

 

 

Dated this 18"‘ day of Aprii 2019.

ROGER P. CROTEAU & ASSOCIATES,
LTD

/s/ Timothy E. Rhoda
Roger P. Croteau, Esq.

Nevada Bar No. 4958

Timothy E. Rhoda, Esq.

Nevada Bar No. 7878

9120 West Post Road, Suite 100
Las Vegas, Nevada 89148
Attorney for Defendant, Airmotive
Investments, LLC

IT lS SO ORDERED.

.(M

DATED this /4 'day of A/M 2019.

%/M

UNI¥ED STATES DlSTRICT COURT JUDGE

 

